Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 24, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because he was unavailable for employment. The issue of availability for employment is one of fact and if the board’s determination thereof is supported by substantial evidence, it must be affirmed (Matter of Bennett [Catherwood] 33 AD2d 946). Examination of this record demonstrates the existence of such evidence and, accordingly, we must affirm the board’s *769decision. Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.